DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 11/30/2020, said application claims a priority filing date of 05/07/2018.  Claims 1-9 are pending. Claim 1 is independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri (US 2011/0252375 A1, published on 10/13/2011), hereinafter Chaudhri in view of Alonso Ruiz et al. (US 2016/0357404 A1, filed on 09/27/2015), hereinafter Alonso Ruiz and ZHANG (CN 106775322 A, published on 05/31/2017), hereinafter ZHANG.

Independent Claim 1
Chaudhri discloses a method for adjusting a virtual key of a mobile terminal (Chaudhri, 5002-13 in Figures 5B-C: adjusting a virtual key/icon/object 5002-13), 
the mobile terminal comprising a touch screen (Chaudhri, 112 in Figures 5A-C: touch screen) having a virtual key region with the virtual key (Chaudhri, 5002-x in Figures 5A-C: virtual keys/icons/objects) and a non-virtual-key region (Chaudhri, Figures 5A-C: region of touch screen 112 which is not occupied by virtual keys/icons/ objects 5002-x), the method comprising: 
collecting first touch information within the  (Chaudhri, 5008 in Figure 5A; paragraph [0217]: the device detects a contact 5008 with a virtual key/icon/object 5002-4); 
determining whether the first touch information satisfies a first predetermined adjustment condition (Chaudhri, 5008 in Figure 5A; paragraph [0217]: the device detects a contact 5008 with a virtual key/icon/object 5002-4 for more than a predetermined period of time); 
receiving second touch information within the virtual key region when it is determined that the first touch information satisfies the first predetermined adjustment condition (Chaudhri, 5008 in Figure 5A; paragraph [0217]: in response the contact 5008, the device enters a user interface reconfiguration mode) (Chaudhri, 5016-a and 5018 in Figure 5B; paragraph [0220]: detecting a request to move a virtual key/icon/object to an and 
adjusting the virtual key based on the second touch information (Chaudhri, 5016-a and 5018 in Figure 5B and 5016-b in Figure 5C; paragraph [0220]: the action icon 5002-13 is moved to the edge of the display at contact position 5016-b according to movement 5018 of the contact from 5016-a to 5016-b), 
wherein the first touch information comprises a capacitance value with the  (Chaudhri, paragraph [0088]: touch screen and display controller may detect contact and any movement or breaking thereof using any of a plurality of touch sensing technologies, including capacitive, resistive, infrared, and surface acoustic wave technologies, as well as other proximity sensor arrays or other elements for determining one or more points of contact with touch screen; i.e., any touch information collected will always comprise a capacitance value), and
determining whether the first touch information satisfies the first predetermined adjustment condition comprises: (a) preconfiguring a predetermined triggering capacitance value in the mobile terminal (Chaudhri, 5008 in Figure 5A; paragraph [0217]: in order to detect a contact for more than a predetermined period of time, it must also detect a capacitance value which is larger than a predetermined and preconfigured triggering capacitance value to be considered as a contact); 
(b) recording a first time length from triggering capacitance value to a time when the capacitance value within the virtual-key region drops below the predetermined triggering capacitance value; and comparing the first time length with a predetermined second time length, wherein the second time length is a time length for normally triggering a touch point in the non-virtual-key region (Chaudhri, 5008 in Figure 5A; paragraph [0217]: the device detects a contact 5008 with a virtual key/icon/object 5002-4 for more than a predetermined period of time).
Chaudhri fails to explicitly disclose (1) wherein first touch information is within the non-virtual-key region; (2) wherein determining whether the first touch information satisfies the first predetermined adjustment condition comprises: (a) preconfiguring a predetermined triggering capacitance value in the mobile terminal; (b) recording a first time length from a time when the capacitance value within the non-virtual-key region begins to change from an original value to a time when the capacitance value within the non-virtual-key region reaches the predetermined triggering capacitance value; and comparing the first time length with a predetermined second time length, wherein the second time length is a time length for normally triggering a touch point in the non-virtual-key region.
Alonso Ruiz teaches a system and a method for operating user interfaces with touch-sensitive surfaces (Alonso Ruiz, paragraph [0002]), (1) wherein first touch information is within the non-virtual-key region (Alonso Ruiz, paragraph [0206]: the device enters a user interface selection mode upon detecting deep press on the left side of the bezel of the device which is outside of touchscreen display area; i.e., outside of virtual keys/icons/objects control region; paragraph [0207]: a deep press on the left side of the bezel of the device which is outside of touchscreen display area to activate the user interface selection mode); (2) wherein determining whether the first touch information satisfies the first predetermined adjustment condition comprises: (a) preconfiguring a predetermined triggering capacitance value in the mobile terminal (Alonso Ruiz, paragraph [0206]: detecting deep press on the left side of the bezel of the device that includes an increase in intensity of a contact from an intensity below ITD to an intensity above ITD; paragraph [0078]: contact intensity sensor(s) include one or more piezo-resistive strain gauges, capacitive force sensors, electric force sensors, piezoelectric force sensors, optical force sensors, capacitive touch-sensitive surfaces, or other intensity sensors, e.g., sensors used to measure the force or pressure of a contact on a touch sensitive surface; i.e., the intensity ITD is considered as a predetermined triggering capacitance value);
Chaudhri and Alonso Ruiz are analogous art because they are from the same field of endeavor, a system and a method for operating user interfaces with touch-sensitive surfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Alonso Ruiz to Chaudhri, wherein first touch information is within the non-virtual-key region.  Motivation for doing so would allow a user easily enter into user interface selection/reconfiguration modes without interfering normal operations, e.g., touching keys/icons/objects to execute regular functions (Alonso Ruiz, paragraph [0249]).
Chaudhri in view of Alonso Ruiz failed to explicitly discloses (b) recording a first time length from a time when the capacitance value within the non-virtual-key region begins to change from an original value to a time when the capacitance value within the non-virtual-key region reaches the predetermined triggering capacitance value; and comparing the first time length with a predetermined second time length, wherein the second time length is a time length for normally triggering a touch point in the non-virtual-key region; i.e., it is equivalent to compare a first rate of changes in capacitance value, ((the predetermined triggering capacitance value - the original value)/(a first time length)), to a second/predetermined rate of changes in capacitance value, ((the predetermined triggering capacitance value - the original value)/(the predetermined second time length)). 
ZHANG teaches a system and a method relating to a mobile device for triggering control (ZHANG, paragraph [0001]), wherein (b) recording a first time length from a time when the capacitance value within the non-virtual-key region begins to change from an original value to a time when the capacitance value within the non-virtual-key region reaches the predetermined triggering capacitance value; and comparing the first time length with a predetermined second time length, wherein the second time length is a time length for normally triggering a touch point in the non-virtual-key region; i.e., it is equivalent to compare a first rate of changes in capacitance value, ((predetermined triggering capacitance value - original value)/(first time length)), to a second/predetermined rate of changes in capacitance value, ((predetermined triggering capacitance value - original value)/(predetermined second time length)) (ZHANG, Figure 1; paragraphs [0025]-[0035]: start timing when the capacitance value detected in a virtual key area is changed; detecting the capacitance value of the virtual key area in the timing process, stopping timing to obtain a first time length/duration when the detected analogue capacitance value of the virtual key area reaches a preset trigger capacitance value; according to the first time length/duration and a he predetermined/preset key triggering parameter is corresponding to the virtual key is normally triggered parameters, and may include a second time length/duration and/or capacitance value change rate; when determining whether the triggering of the virtual key is a false triggering, comparing the first time length/duration and the second time length/duration, if the first time length/duration is greater than the second time length/duration, determining the virtual key-press triggering is false triggering; i.e., comparing a first time length/duration that the capacitance value changed from initial value to the preset trigger capacitance value, to a second time length/duration that is normally triggered parameter; or comparing a first capacitance value change rate, (the preset trigger capacitance value-initial capacitance value)/(the first time length/duration), to a second capacitance value change rate that is normally triggered parameter).
Chaudhri in view of Alonso Ruiz, and ZHANG are analogous art because they are from the same field of endeavor, a system and a method for controlling a touch screen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of ZHANG to Chaudhri in view of Alonso Ruiz, recording a first time length from a time when the capacitance value within the non-virtual-key region changes to a time when the capacitance value within the non-virtual-key region reaches the predetermined triggering capacitance value; and comparing the first time length with a predetermined second time length, wherein the second time length is a time length for normally 

Claim 2
Chaudhri in view of Alonso Ruiz and ZHANG discloses all the elements as stated in Claim 1 and further discloses wherein the second touch information comprises first movement information of a second touch point within the virtual key region, and said adjusting the virtual key based on the second touch information comprises: activating a moving state of the virtual key to control the virtual key to follow movement of the second touch point based on the first movement information, such that a moving trajectory of the virtual key is consistent with the movement of the second touch point (Chaudhri, 5016-a and 5018 in Figure 5B; 5016-b in Figure 5C; paragraph [0220]: detecting a contact 5016-a on the touch screen 112 at a location that corresponds to a virtual key/icon/object 5002-13 and subsequent movement 5018 of the contact to the edge of the touch screen 112, e.g., to contact position 5016-b on the touch screen 112; the action icon 5002-13 is then moved to the edge of the display at contact position 5016-b according to movement 5018 of the contact from 5016-a to 5016-b).

Claim 3
Chaudhri in view of Alonso Ruiz and ZHANG discloses all the elements as stated in Claim 2 and further discloses prior to adjusting the virtual key based on the second touch information: detecting whether the second touch information satisfies a second predetermined adjustment condition, wherein said adjusting the virtual key based on the second touch information is performed when the second predetermined adjustment condition is satisfied (Chaudhri, 5016-a and 5018 in Figure 5B; 5016-b in Figure 5C; paragraph [0220]: in order to perform dragging operation on the virtual key/icon/object 5002-13 from 5016-a to 6016-b, a continuous contact must be detected from 5016-a to 6016-b; i.e., the contact intensity/pressure must be larger than a certain intensity/pressure threshold for the movement; these features are inherited in the dragging operations1).

Claim 4
Chaudhri in view of Alonso Ruiz and ZHANG discloses all the elements as stated in Claim 3 and further discloses wherein the second touch information further comprises a second pressure value at the second touch point, and the second predetermined adjustment condition comprises the second pressure value being larger than a second predetermined pressure threshold (Chaudhri, 5016-a and 5018 in Figure 5B; 5016-b in Figure 5C; paragraph [0220]: in order to perform dragging operation on the virtual key/icon/object 5002-13 from 5016-a to 6016-b, a continuous contact must be detected from 5016-a to 6016-b; i.e., the contact intensity/pressure must be larger than a certain intensity/pressure threshold for the movement; these features are inherited in the dragging operations1).

Claim 5
Chaudhri in view of Alonso Ruiz and ZHANG discloses all the elements as stated in Claim 4 and further discloses subsequent to controlling the virtual key to follow the movement of the second touch point based on the first movement information: collecting a third pressure value at the second touch point in real time as the second touch point moves and detecting in real time whether the third pressure value as currently collected is smaller than a third predetermined pressure threshold; and deactivating the moving state of the virtual key upon detecting that the third pressure value as currently collected is smaller than the third predetermined pressure threshold (Chaudhri, 5016-b and 5020 in Figure 5D, 5016-c in Figure 5E, and 5004-3 in Figure 5F; paragraphs [0222]-[0223]: in  response to detecting a termination of the input, e.g., a liftoff of contact 5016-c from the touch screen 112, that was used to request movement of the selectable user interface object 5002-13, the device adds the selectable user interface object 5002-13 to the folder associated with the folder icon 5004-3 proximate to the location 5016-c; i.e., when detecting intensity/pressure is less than a certain intensity/pressure threshold during the movement, the movement of virtual keys/icons/objects is terminated; these features are inherited in the drag-and-drop operations2).

Claim 9
Chaudhri in view of Alonso Ruiz and ZHANG discloses all the elements as stated in Claim 1 and further discloses an apparatus for adjusting a virtual key of a mobile terminal (Chaudhri, 5002-13 in Figures 5B-C: adjusting a virtual key/icon/object 5002-13), comprising: 
at least one processor (Chaudhri, 120 in Figure 1A; paragraph [0078]: processor(s)/processing unit(s)/CPU(s)); and 
a memory (Chaudhri, 102 in Figure 1A; paragraph [0080]: memory) connected communicatively to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions, when executed by the at least one processor, causing the at least one processor to perform the method stated in Claim 1 (Chaudhri, paragraphs [0080]-[0081]: one or more processors run or execute various software programs and/or sets of instructions stored in memory to perform various functions for device and to process data).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri in view of Alonso Ruiz and ZHANG as applied to Claim 1 above, and further in view of Carroll et al. (US Patent 6,121,960, issued at 09/19/2000), hereinafter Carroll.

Claim 6
Chaudhri in view of Alonso Ruiz and ZHANG discloses all the elements as stated in Claim 1 except being silent on wherein the first touch information comprises N fourth pressure values at N respective fourth touch points within the non-virtual-key region, where N is a natural number larger than 1, and the first predetermined adjustment condition comprises each of the N fourth pressure values being larger than a fourth predetermined pressure threshold.
Carroll teaches a system and a method relating to touch-sensitive input and output (Col. 1, lines 16-17), wherein the first touch information comprises N fourth pressure values at N respective fourth touch points within the non-virtual-key region, where N is a natural number larger than 1, and the first predetermined adjustment condition comprises each of the N fourth pressure values being larger than a fourth predetermined pressure threshold (Carroll, Col. 10, lines 30-48: by detecting contact of two, three or more  of a user’s fingers with touch-sensitive surface causes activation of appropriate zoom mode; i.e., depending on the number of fingers’ contact intensity/pressure are larger than a certain pressure threshold, different zoom mode will be activated).
Chaudhri in view of Alonso Ruiz and ZHANG, and Carroll are analogous art because they are from the same field of endeavor, a system and a method relating to touch-sensitive input and output.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Carroll to Chaudhri in view of Alonso Ruiz and ZHANG, wherein the first touch information comprises N fourth pressure values at N respective fourth touch points within the non-virtual-key region, where N is a natural number larger than 1, and the first predetermined adjustment condition comprises each of the N fourth pressure values being larger than a fourth predetermined pressure threshold.  Motivation for doing so would allow user to perform different modes of operations using multi-touch activation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri in view of Alonso Ruiz, ZHANG, and Carroll as applied to Claim 6 above, and further in view of FORUTANPOUR et al. (US 2011/0050576 A1, published on 03/03/2011), hereinafter FORUTANPOUR.

Claim 7
Chaudhri in view of Alonso Ruiz, ZHANG, and Carroll discloses all the elements as stated in Claim 6 except failing to explicitly disclose wherein the second touch information comprises second movement information for respective movement of at least two fifth touch points within the virtual key region, and said adjusting the virtual key based on the second touch information comprises: activating a zooming state of the virtual key to zoom in or out the virtual key based on the second movement information for the respective movement of the at least two fifth touch points.
FORUTANPOUR teaches a system and a method for touch/pressure sensitive mobile device user interfaces (FORUTANPOUR, paragraph [0001]), wherein the second touch information comprises second movement information for respective movement of at least two fifth touch points within the virtual key region, and said adjusting the virtual key based on the second touch information comprises: activating a zooming state of the virtual key to zoom in or out the virtual key based on the second movement information for the respective movement of the at least two fifth touch points (FORUTANPOUR, 394 and 396 in Figure 21: paragraph [0092]: if 
Chaudhri in view of Alonso Ruiz, ZHANG & Carroll, and FORUTANPOUR are analogous art because they are from the same field of endeavor, a system and a method for touch/pressure sensitive mobile device user interfaces.  Also, it is well known in the art that pinch gestures are used to control zooming in/out. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of FORUTANPOUR to Chaudhri in view of Alonso Ruiz, ZHANG, and Carroll, wherein the second touch information comprises second movement information for respective movement of at least two fifth touch points within the virtual key region, and said adjusting the virtual key based on the second touch information comprises: activating a zooming state of the virtual key to zoom in or out the virtual key based on the second movement information for the respective movement of the at least two fifth touch points.  Motivation for doing so would allow user to perform zooming operations with natural gesture manipulation and control zooming factors with pressure control at the same time (FORUTANPOUR, paragraphs [0092]-[0093]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri in view of Alonso Ruiz, ZHANG, Carroll, and FORUTANPOUR as applied to Claim 7 above, and further in view of SEO et al. (US 2014/0062917 A1, published on 03/06/2014), hereinafter SEO.

Claim 8
Chaudhri in view of Alonso Ruiz, ZHANG, Carroll, and FORUTANPOUR discloses all the elements as stated in Claim 7 except failing to explicitly disclose subsequent to zooming in or out the virtual key: determining whether a touch point having a pressure value larger than a fifth predetermined pressure threshold is detected within the non-virtual-key region; and deactivating the zooming state of the virtual key when the touch point having the pressure value larger than a fifth predetermined pressure threshold is detected.
SEO teaches a method and an apparatus for controlling display in an electronic device (SEO, paragraph [0003]), wherein subsequent to zooming in or out the virtual key: determining whether a touch point having a pressure value larger than a fifth predetermined pressure threshold is detected within the non-virtual-key region; and deactivating the zooming state of the virtual key when the touch point having the pressure value larger than a fifth predetermined pressure threshold is detected (SEO, paragraph [0237]: when the drag starting in the zoom region gets out of the zoom region, the electronic device may abort zooming operations and start scrolling operations; i.e., upon detecting a touch point with an certain intensity/pressure threshold entering the non-virtual key/icon/object control region, deactivating the zooming state of the virtual key/icon/object control region)
Chaudhri in view of Alonso Ruiz, ZHANG, Carroll, & FORUTANPOUR, and SEO are analogous art because they are from the same field of endeavor, a method and an apparatus for controlling display in an electronic device.  Therefore, it would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawaguchi et al. (US 2016/0294388 A1, published on 10/06/2016) discloses that the switch-on is determined if the amount of capacitance change [Symbol font/0x44]C1 of the capacitive sensor C1 is above "Switch Determination value 2" and the time rate of change ([Symbol font/0x44]C1/[Symbol font/0x44]t) of capacitance of the capacitive sensor C1 is equal to or larger than a predetermined value D1; i.e., [Symbol font/0x44]t < "Switch Determination value 2"/D1 (Kawaguchi, FIGS. 18-19; paragraphs [0026], [0101], and [0162]-[0165]);
Deng et al. (US 2016/0085360 A1, filed on 04/25/2014) discloses in paragraphs [0033]-[0035] and [0041]that detected capacitance values of touch nodes in a particular region on the touch sensor uniformly change 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2015/0067563 A1 to Bernstein et al., filed on 11/07/2014, Figures 11K-P; paragraphs [0279]-[0284].
        2 See, for example US 2015/0067563 A1 to Bernstein et al., filed on 11/07/2014, Figures 11K-P; paragraphs [0279]-[0284].